Citation Nr: 0326242	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left lower 
extremity with retained bullet fragment.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
lower extremity at the heel.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to a rating 
in excess of 10 percent for residuals of a gunshot wound of 
the left lower extremity with retained bullet fragment and to 
a compensable rating for residuals of a shell fragment wound 
of the right lower extremity at the heel.  Following 
additional development of the evidence, the RO in January 
2003 assigned a 10 percent rating for residuals of a shell 
fragment wound of the right lower extremity at the heel, 
effective from the date of receipt of the claim for increase 
in December 2000.  

Although the veteran in August 2001 requested a hearing 
before a member of the Board at the RO, he withdrew that 
hearing request in a written statement received the following 
December.  


REMAND

In a written argument dated in September 2003, the veteran's 
representative contends that the veteran is entitled to 
separate compensable evaluations for the residual scars from 
the gunshot and shell fragment wounds of the veteran's lower 
extremities pursuant to Esteban v. Brown, 6 Vet. App. 259 
(1994).  The representative also noted that the criteria for 
evaluating such scars changed, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  These criteria are 
now codified at 38 C.F.R. § 4.118, diagnostic codes 7803 and 
7804 (2003).  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  
The record shows, however, that the veteran has not been 
provided with the new criteria for evaluating the service-
connected scars resulting from his gunshot and shell fragment 
wounds of the lower extremities.  

Although the VA examination of March 2001 appears to have 
identified the scar associated with the shell fragment wound 
of the right lower extremity, the scars associated with the 
gunshot wound of the left lower extremity have not been 
specifically described or evaluated such as to distinguish 
them from the severe stasis-type ulcers on the lower 
extremities noted at that time.  A VA examination to assess 
the service-connected scars is needed.  

The record also shows that the veteran was given notice of 
his rights and responsibilities in the claims process, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in a letter 
dated in August 2001.  The veteran was requested to submit 
any additional information and evidence to the RO "by 
October 1, 2001."  The veteran was informed that if the RO 
did not receive any information or evidence in the veteran's 
possession within that time, the RO "will decide your claim 
based solely on the evidence we have received and any VA 
examinations or medical opinions."  

Regulations implementing the VCAA that became effective on 
August 29, 2001, included 38 C.F.R. § 3.159(b)(1), which 
states in pertinent part that if a claimant did not respond 
within 30 days to a VA request for pertinent evidence or 
information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA is able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to all pending 
claims.  The RO should inform the veteran 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the scars specifically 
resulting from his service-connected 
gunshot and shell fragment wounds of the 
lower extremities.  The anatomical 
location, size, and symptomatology 
associated with these scars should be 
described in detail.  The examiner should 
comment on whether the service-connected 
scars are superficial as defined in the 
rating schedule:  A scar that is not 
associated with underlying soft tissue 
damage.  The claims file should be made 
available to the examiner for review 
before the examination.  

3.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
whether the veteran is entitled to 
separate compensable ratings for scars 
resulting from his service-connected 
gunshot and shell fragment wounds of the 
lower extremities, taking into account 
the change in the criteria for rating 
scars that became effective on August 30, 
2002.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



